t c memo united_states tax_court albert f martell ii and tafi m martell petitioners v commissioner of internal revenue respondent docket no filed date kevan p mclaughlin richard a carpenter and alexandra c eaker for petitioners donald d priver for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under section a of dollar_figure for the issues for decision are whether petitioners had income of dollar_figure that they failed to report on schedule c profit or loss from business for whether petitioners’ unreported schedule c income if any is subject_to self-employment_tax whether petitioners are entitled to deduct other business_expenses of dollar_figure that they claimed on the schedule c attached to their form_1040 u s individual_income_tax_return whether petitioners are entitled to deduct unreimbursed employee business_expenses of dollar_figure that they claimed on the schedule a itemized_deductions attached to their return and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in california when they petitioned this court unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar i background during the year in issue albert f martell ii was employed as a salesperson for sg wholesale roofing supplies sg wholesale sg wholesale issued to mr martell a form_w-2 wage and tax statement for the form_w-2 shows that mr martell received total wages tips and other compensation collectively compensation of dollar_figure the form_w-2 also shows that sg wholesale withheld from mr martell’s compensation federal_income_tax social_security_tax medicare_tax and state_income_tax of dollar_figure dollar_figure dollar_figure and dollar_figure respectively additionally box of the form_w-2 lists other_amounts as follows sec_125 autoa casdi dollar_figure big_number ii petitioners’ tax reporting on their form_1040 for petitioners claimed four exemptions and reported wages of dollar_figure interest_income of dollar_figure taxable refunds credits or offsets of state_and_local_income_taxes of dollar_figure a business loss of dollar_figure itemized_deductions of dollar_figure and taxable_income of dollar_figure on the schedule a attached to their return petitioners reported unreimbursed employee business_expenses of dollar_figure petitioners calculated their reported unreimbursed employee business_expenses on an attached form_2106 employee business_expenses on the form_2106 petitioners reported that mr martell paid vehicle expenses of dollar_figure additional business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on the schedule c attached to their return petitioners reported income expenses and net_loss from the net tech a computer networking business owned by mr martell as follows other income gross_income commissions and fees depreciation legal and professional services office expense other expenses total expenses dollar_figure big_number dollar_figure big_number big_number tentative loss expenses for business use of home net_loss dollar_figure big_number big_number on part v of the schedule c petitioners reported that this expense was a business loan iii respondent’s bank_deposits analysis and the notice_of_deficiency respondent conducted an analysis of the deposits into petitioners’ bank accounts bank_deposits analysis respondent’s bank_deposits analysis showed that petitioners had unreported taxable_income of dollar_figure the bank_deposits analysis calculated this amount by subtracting various nontaxable or previously reported items from total deposits into petitioners’ bank accounts as follows total deposits total nontaxable and reported items unreported income dollar_figure big_number big_number the bank_deposits analysis calculated the total deposits made into petitioners’ bank accounts in as follows account wells fargo checking wells fargo savings north island credit_union checking north island credit_union savings total amount dollar_figure big_number big_number big_number the bank_deposits analysis subtracted the following nontaxable or reported items from the total deposits into petitioners’ bank accounts nontaxable or reported_item home equity line advance per exam net wages from sg wholesale online transfers from wells fargo savings online transfers from wells fargo checking check transfers to north island credit_union checking federal and franchise tax board refunds nontaxable items debit card credits interest_income schedule c other income de_minimis accepted variance total nontaxable and reported items amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number after conducting the bank_deposits analysis and examining petitioners’ return respondent issued a notice_of_deficiency to petitioners for in the notice_of_deficiency respondent determined that petitioners failed to report schedule c income of dollar_figure for petitioners’ unreported schedule c income is subject_to self-employment_tax petitioners are not entitled to their claimed dollar_figure schedule c deduction for other business_expenses petitioners are not entitled to their claimed dollar_figure schedule a deduction for unreimbursed employee business_expenses and petitioners are liable for an accuracy-related_penalty under sec_6662 at trial we reserved ruling on respondent’s objection to exhibit 20-p which is a one-page document that purports to list various assets acquired by the net tech petitioners failed to overcome respondent’s objection to that exhibit at trial continued opinion i unreported schedule c income a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with continued and in any event they do not rely on the exhibit on brief accordingly we do not admit the exhibit ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 petitioners reported income and expenses from mr martell’s business the net tech on the schedule c attached to their return additionally mr martell worked as a salesman for sg wholesale respondent introduced checks written to mr martell by several of his customers that petitioners deposited into their bank accounts but that they did not report as taxable_income the checks left unexplained are evidence that mr martell engaged in side transactions with customers either as part of mr martell’s schedule c business the net tech or as part of some other profit-making purpose respondent therefore introduced evidence that mr martell had income-producing activities during see weimerskirch v commissioner f 2d pincite and that petitioners actually received unreported income see edwards v commissioner f 2d pincite1 accordingly petitioners would bear the burden of proving that respondent’s determination is incorrect unless they demonstrate that the burden_of_proof should shift to respondent under sec_7491 petitioners do not contend that they met the requirements of sec_7491 and and the record confirms that they did not meet the requirements of sec_7491 accordingly the burden_of_proof remains on petitioners b bank_deposits method gross_income includes all income from whatever source derived sec_61 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain and produce the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 sec_1_446-1 income_tax regs the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the bank_deposits method is a permissible method of reconstructing income see 102_tc_632 see also kudo v commissioner tcmemo_1998_404 76_tcm_817 aff’d 11_fedappx_864 9th cir bank_deposits constitute prima facie evidence of income see 87_tc_74 the commissioner need not show the likely source of a deposit treated as income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge in reconstructing income using the bank_deposits method clayton v commissioner t c pincite however the commissioner need not follow any leads suggesting that a taxpayer has deductible expenses 96_tc_858 aff’d 959_f2d_16 2d cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the bank_deposits analysis is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite the record is unclear regarding whether respondent’s revenue_agent asked petitioners for the net tech’s books_and_records and whether they produced them however petitioners did not introduce the net tech’s books_and_records at trial and the record as a whole does not convince us that respondent erred in relying on the bank_deposits method to test for unreported income this is particularly so because mrs martell testified that she did not produce petitioners’ bank records when they were requested which led respondent to summon the bank records directly from petitioners’ banks we conclude from the record before us that respondent reasonably relied on the bank_deposits method to determine petitioners’ income and petitioners bear the burden of proving that respondent’s bank_deposits analysis is unfair or inaccurate see sec_446 petzoldt v commissioner t c pincite sec_1_446-1 income_tax regs c whether respondent’s bank_deposits analysis is inaccurate petitioners contend that respondent’s bank_deposits analysis is inaccurate in several respects we address each of petitioners’ contentions in turn cash hoard petitioners contend that respondent’s bank_deposits analysis is inaccurate because respondent failed to determine petitioners’ cash on hand respondent contends that a cash-on-hand analysis is not required and that petitioners do not contend that any of the deposits were made with accumulated cash on hand when challenging the commissioner’s bank_deposits analysis the taxpayer has the burden of proving the amount of any cash hoard accumulated before the tax_year at issue and the amount of the cash hoard deposited during the year in issue see macgregor v commissioner tcmemo_2010_187 100_tcm_170 aff’d ____ fed appx ____ a f t r 2d ria 9th cir date kudo v commissioner t c m cch pincite petitioners have failed to introduce any credible_evidence showing that they maintained a cash hoard or that any of the cash deposits identified in respondent’s bank_deposits analysis were accumulated in a prior year accordingly we find that petitioners’ contention is unsupported and does not warrant an adjustment to respondent’s bank_deposits analysis mr martell’s wages from sg wholesale petitioners contend that respondent’s bank_deposits analysis is inaccurate because it properly accounts for only dollar_figure of the amount that mr martell received from sg wholesale respondent contends that the bank_deposits analysis properly accounted for the amount shown as received by mr martell on the form_w-2 the record contains copies of checks that sg wholesale issued to mr martell some of the checks state payroll check and some of the checks state in their answering brief petitioners contend that some of the cash deposits are from repayments of personal loans to keith kofed mr martell testified that mr kofed was a family friend he lent money to mr kofed in and and mr kofed partially repaid him with cash petitioners introduced copies of checks petitioners wrote to mr kofed in but they introduced no credible_evidence regarding the nature of the payments to mr kofed and did not call mr kofed to testify additionally petitioners failed to introduce any corroborating evidence showing that mr kofed repaid petitioners with cash in we do not find mr martell’s self-serving uncorroborated testimony on this matter to be credible see 87_tc_74 general account mr martell credibly testified that a dollar_figure item that is listed in box of his form_w-2 from sg wholesale represents an annual auto allotment and he also testified that a dollar_figure item that is also listed in that box represents a fuel and miscellaneous expense reimbursement we find that the checks that state general account were reimbursements to mr martell for costs he incurred as an employee of sg wholesale respondent does not allege that any of the deposits from sg wholesale are unreported taxable_income however because copies of at least some of the checks from sg wholesale are not in the record we must rely in part on the amounts shown on the form_w-2 in determining the total_amounts of deposits from sg wholesale in mr martell’s form_w-2 from sg wholesale shows that he received compensation of dollar_figure from sg wholesale in sg wholesale withheld from mr martell’s compensation federal_income_tax social_security_tax medicare_tax and state_income_tax of dollar_figure dollar_figure dollar_figure and dollar_figure respectively mr martell therefore received net compensation of dollar_figure from the record contains copies of checks that state payroll check in amounts totaling dollar_figure and copies of checks that state general account in amounts totaling dollar_figure mr martell credibly testified that he submitted monthly expense reports along with attached receipts to sg wholesale respondent has not disputed this testimony sg wholesale in mr martell also received reimbursements from sg wholesale of at least dollar_figure see supra pp and note accordingly we conclude that petitioners received dollar_figure in reported income or nontaxable reimbursements from sg wholesale in and that therefore an additional dollar_figure must be excluded in calculating their alleged unreported schedule c income date deposit from sg wholesale petitioners contend that respondent’s bank_deposits analysis is inaccurate because it includes a dollar_figure deposit from sg wholesale on date and they never deposited a check in that amount exhibit 4-r contains copies of respondent’s bank_deposits analysis concluded that mr martell received net wages of dollar_figure from sg wholesale in the record establishes that the correct amount of mr martell’s wages is dollar_figure and we so find respondent contends on brief that the revenue_agent calculated this amount by additionally subtracting dollar_figure that sg wholesale purportedly withheld from mr martell’s compensation_for california state disability insurance the record however does not establish that the dollar_figure item that is listed in box of mr martell’s form_w-2 from sg wholesale represented amounts paid for disability insurance or that this amount was withheld from mr martell’s compensation see sec_106 employer-provided coverage under an accident_or_health_plan generally not included in gross_income of an employee but see 311_fedappx_960 n 9th cir discussing computation of a taxpayer’s wages less withholdings for purposes of a bank_deposits analysis and including amounts paid for california state disability insurance in withholdings aff’g in part rev’g in part and remanding tcmemo_2007_145 we also note that the other_amounts listed in box were not withheld from mr martell’s compensation checks for dollar_figure dollar_figure and dollar_figure from sg wholesale totaling dollar_figure and the record shows that petitioners deposited these checks into their wells fargo savings account on date accordingly we find that petitioners’ contention is inaccurate and that no adjustment to respondent’s bank_deposits analysis is required combining checks petitioners contend that respondent’s bank_deposits analysis is inaccurate because it combines two checks dated date petitioners do not explain how this affects the accuracy of the bank_deposits analysis accordingly we find that no adjustment to respondent’s bank_deposits analysis is required date transfer deposits petitioners contend that respondent’s bank_deposits analysis is inaccurate because it fails to properly account for the fact that dollar_figure of dollar_figure deposited into petitioners’ wells fargo savings account in date was transferred from petitioners’ wells fargo checking account in fact respondent’s bank_deposits analysis properly accounted for this transfer accordingly we find that no adjustment to respondent’s bank_deposits analysis is required home equity line of credit petitioners contend that respondent’s bank_deposits analysis is inaccurate because it fails to include an analysis of their home equity line of credit in fact respondent’s bank_deposits analysis properly accounted for the home equity line of credit and did not include a dollar_figure deposit on date from the home equity line of credit in determining petitioners’ unreported schedule c income accordingly we reject petitioners’ contention and find that no adjustment to respondent’s bank_deposits analysis is required whether various deposits were nontaxable gifts or loan reimbursements petitioners contend that respondent’s bank_deposits analysis is inaccurate because it includes dollar_figure of nontaxable gifts and loan reimbursements in their gross_receipts we will address each of the deposits at issue in turn a dollar_figure from richard and nancy culbertson richard and nancy culbertson are ms martell’s parents the culbertsons wrote three checks to petitioners in from a family_trust account the first check dated date is for dollar_figure and states disney cookies in the memo line of the check the other two checks both dated date are for dollar_figure each we find that these deposits were nontaxable gifts to petitioners accordingly respondent erroneously included these deposits in petitioners’ schedule c income b dollar_figure from edward and lori imgrund petitioners both testified that edward and lori imgrund are longtime family friends the imgrunds wrote checks dated november and date to mr martell for dollar_figure and dollar_figure respectively the memo line on the date check states tires petitioners both credibly testified that they bought dune buggy tires for the imgrunds and that the date check was a repayment for the amount they advanced for the tires mr martell also credibly testified that the date check was also a reimbursement of amounts petitioners advanced we find that these deposits were nontaxable reimbursements to petitioners accordingly respondent erroneously included these deposits in petitioners’ schedule c income c dollar_figure from alejandra and john carroll petitioners both testified that alejandra and john carroll are longtime family friends the carrolls wrote a check dated date to mr martell for dollar_figure ms martell credibly testified that the carrolls had no business dealings with the net tech and that these checks were reimbursements for amounts petitioners advanced in part because the timing and amount of this deposit closely corresponds with the deposits from the imgrunds we find that this deposit was a nontaxable reimbursement to petitioners accordingly respondent erroneously included these deposits in petitioners’ schedule c income d dollar_figure from melissa packwood ms martell testified that melissa packwood was the president of petitioners’ children’s football association ms packwood wrote checks dated september november and date to ms martell for dollar_figure dollar_figure and dollar_figure respectively the memo lines on the september november and date checks state water bottles jerseys - away and water tem game respectively ms martell credibly testified that these checks were reimbursements for amounts petitioners advanced for the team we find that these deposits were nontaxable reimbursements for amounts petitioners advanced accordingly respondent erroneously included these deposits in petitioners’ schedule c income e dollar_figure from scott culbertson scott culbertson is ms martell’s brother he wrote a check dated date for dollar_figure to mr martell mr martell testified that this check was a payment for amounts petitioners advanced on scott culbertson’s behalf we find that this deposit was a nontaxable repayment accordingly respondent erroneously included this deposit in petitioners’ schedule c income f dollar_figure from lite stone concrete lite stone concrete wrote a check dated date to mr martell for dollar_figure mr martell credibly testified that this check was a reimbursement from the owner of lite stone concrete for part of the cost of jerseys for petitioners’ children’s football team we find that this deposit was a nontaxable reimbursement to petitioners accordingly respondent erroneously included these deposits in petitioners’ schedule c income g dollar_figure from disney mobile petitioners received wireless services from disney mobile in disney mobile wrote two checks to mr martell for dollar_figure each ms martell testified that these checks were reimbursements for overpayments on two of petitioners’ mobile phone accounts with disney mobile in we find that these deposits were nontaxable reimbursements accordingly respondent erroneously included these deposits in petitioners’ schedule c income h dollar_figure from hadleigh int’l trading group hadleigh int’l trading group wrote a check dated date to ms martell for dollar_figure the memo line on the check states refund we find that this deposit was a nontaxable refund accordingly respondent erroneously included this deposit in petitioners’ schedule c income i dollar_figure from royal roof co mr martell testified that he sometimes purchased supplies for his customers as a professional courtesy royal roof co wrote checks dated october october and date to mr martell for dollar_figure dollar_figure and dollar_figure respectively the memo line on the date check states supplies -- material mr martell testified that these checks were reimbursments for materials_and_supplies that he purchased for royal roof co however petitioners did not call anyone from royal roof co to testify regarding the nature of these deposits and they have failed to identify the underlying expenditures in their financial records additionally because petitioners have failed to introduce any credible_evidence regarding the business operations of the net tech we cannot infer that these payments were related to mr martell’s employment with sg wholesale we do not find mr martell’s vague and uncorroborated testimony on this matter to be credible see tokarski v commissioner t c pincite accordingly we find that no adjustment to respondent’s bank_deposits analysis is required j dollar_figure from roof construction roof construction wrote checks dated october november and date to mr martell for dollar_figure dollar_figure and dollar_figure respectively mr martell testified that these checks were reimbursements petitioners did not call anyone from roof construction to testify regarding the nature of these deposits we do not find mr martell’s vague and uncorroborated testimony on this matter to be credible see id accordingly we find that no adjustment to respondent’s bank_deposits analysis is required ii self-employment_tax on petitioners’ unreported schedule c income self-employment_tax is imposed on an individual’s self-employment_income sec_1401 and b self-employment_income is defined as net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment is income derived from a trade_or_business carried on by the individual less any allowable deductions sec_1402 respondent determined that petitioners’ unreported schedule c income is subject_to self-employment_tax petitioners contend that none of the unreported deposits were connected to the net tech however petitioners failed to introduce credible_evidence showing that their unreported income is not derived from a trade_or_business carried on by them accordingly petitioners are liable for self-employment_tax on their unreported schedule c income see eg kazhukauskas v commissioner tcmemo_2012_191 104_tcm_31 parrish v commissioner tcmemo_1997_474 74_tcm_964 aff’d 168_f3d_1098 8th cir iii petitioners’ dollar_figure schedule c expense petitioners claimed a dollar_figure deduction for a business loan on the schedule c attached to their return respondent disallowed the deduction sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 petitioners failed to introduce evidence showing that they are entitled to this claimed deduction and they failed to address this issue on brief accordingly we conclude that petitioners are not entitled to this deduction see rule sec_123 and b a e 503_us_79 117_tc_183 n iv petitioners’ claimed unreimbursed employee business_expenses a unreimbursed employee business_expenses the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee see 54_tc_374 however to obtain a deduction for expenses_incurred through the performance of services as an employee the taxpayer must not have the right to reimbursement for such expenses from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 b burden_of_proof generally the taxpayer bears the burden of proving that he is entitled to any claimed deduction see rule a indopco inc v commissioner u s pincite this includes the burden of substantiation sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 petitioners do not contend that they met the requirements of sec_7491 and and the record confirms that they did not accordingly the burden_of_proof as to this factual issue remains with petitioners c whether the disputed items were reimbursable mr martell testified that he was entitled to reimbursement of only dollar_figure per month from sg wholesale for business_expenses relating to his employment with sg wholesale however mr martell also testified that a dollar_figure item that is listed in box of his form_w-2 from sg wholesale represents an annual auto allotment and that a dollar_figure item that is also listed in that box represents a fuel and miscellaneous expense reimbursement petitioners introduced mr martell’s employment agreement with sg wholesale dated date however the employment agreement is not signed on behalf of sg wholesale and does not include the dollar_figure auto allotment but instead includes a dollar_figure per month reimbursement provision petitioners have not introduced mr martell’s employment agreement for and we do not find mr martell’s self-serving uncorroborated testimony to be credible see tokarski v commissioner t c pincite accordingly we find that petitioners have failed to prove that mr martell’s claimed unreimbursed employee business_expenses were not reimbursable see orvis v commissioner f 2d pincite and we therefore conclude that petitioners are not entitled to a deduction for mr martell’s claimed unreimbursed employee business_expenses v accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite we have found that petitioners failed to report schedule c income are liable for self-employment_tax on their unreported income are not entitled to their claimed dollar_figure schedule c deduction for other expenses and are not entitled to their claimed dollar_figure schedule a deduction for unreimbursed employee business_expenses the evidence shows that the resulting underpayment of petitioners’ federal_income_tax is the product of petitioners’ negligence and disregard of rules and regulations respondent has therefore met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations with respect to the understatement is appropriate petitioners have not produced any credible_evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment accordingly petitioners are liable for a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations alternatively to the extent that the rule_155_computations show that the understatement_of_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax is appropriate petitioners have not produced any credible_evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment accordingly petitioners would then be liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax however as noted petitioners will only be liable for one sec_6662 penalty with respect to any portion of the underpayment_of_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
